DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Shoko Leek on May 18, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A user equipment for performing a handover procedure in a mobile communication system from a source base station to a target base station
a transceiver which, in operation, receives from the source base station a handover command message including a bandwidth part index indicative of a first bandwidth partor a second bandwidth part different from the first bandwidth part within a cell bandwidth of the target base station, wherein the target base station is configured for the user equipment with at least the first bandwidth part and the second bandwidth part; and 
a processor which, in operation and upon reception of the handover command message, activates in the transceiverthe second bandwidth part indicated by the bandwidth part index, and controls the transceiver to perform, over the activated the activated second bandwidth part, communication with the target base station as part of the handover procedure;

wherein the bandwidth part index is selected by the target base station that receives a traffic status of the user equipment, the traffic status of the user equipment indicated in a handover request message from the source base station to the target base station, and the selected bandwidth part index is transmitted in a handover request acknowledge message from the target base station to the source base station and
wherein the handover command message includes a specific sequence of information, and the bandwidth part index to activate the first bandwidth part or the second bandwidth part is included at a specific position in the specific sequence.
2.	(Canceled) 
3.	(Currently Amended) The user equipment according to claim 1, wherein the processor controls the transceiver to perform at least a random access message transmission to the target base station as part of the handover procedure; and
in case the received handover command message additionally includes a plurality of different random access transmission parameters associated withthe first bandwidth part or the second bandwidth part;
the processor controls the transceiver to perform the random access message transmission to the target base station using the random access transmission parameters 
4.	(Currently Amended) A target base station for performing a handover procedure of a user equipment in a mobile communication system from a source base station, 
a transceiver which, in operation, receives from the source base station a handover request message which includes a traffic status of the user equipment and which includes information regarding the capability of the user equipment to communicate with the target base station over a first bandwidth part and a second bandwidth part different from the first bandwidth part within a cell bandwidth of the target base station; and
a processor which, in operation and upon reception of the handover request message, selects a bandwidth part index indicative of the first bandwidth part or the second bandwidth part, controls the transceiver to configure for the user equipment at least the first bandwidth part and the second bandwidth part, and controls the transceiver to

wherein received by the source base station is transmitted in a handover command message from the source base station to the user equipment the first bandwidth part or the second bandwidth part corresponding to the bandwidth part index, and
wherein the handover command message includes a specific sequence of information, and the bandwidth part index to activate the first bandwidth part or the second bandwidth part is included at a specific position in the specific sequence.
5.	(Currently Amended) The target base station according to claim 4, wherein 
the processor, in operation and after controlling the transceiver to transmit the handover request acknowledge message, activates in the transceiver  the first bandwidth part or the second bandwidth part which the user equipment is expected to activate


6.	(Currently Amended) The target base station according to claim 4, wherein:
the handover request message additionally includes information regarding the state of the activated bandwidth part or predicted traffic information

7.	(Currently Amended) The target base station according to claim 4, wherein the processor, in operation and after controlling the transceiver to transmit the handover request acknowledge message, activates in the transceiver all ofbandwidth parts including the first bandwidth partand the second bandwidth part.
8.	(Currently Amended) The target base station according to claim 4, wherein the handover request acknowledge message additionally includes:
a plurality of different uplink shared channel transmission parameters, each associated with a different one ofbandwidth parts including at least the first bandwidth part and the second bandwidth part; and
the processor, in operation, controls the transceiver to schedule candidates of handover complete message transmission using all of the plurality of uplink shared channel transmission parameters which are associated with the configured parts, 
wherein 
the plurality of uplink shared channel transmission parameters comprise:
	time and frequency of radio channel resources, to be used by the user equipment when transmitting a handover complete message to the target base station; and 
in case the handover request acknowledge message additionally includes  the plurality of uplink shared channel transmission parameters
the transceiver, in operation, additionally receives from the user equipment the handover complete message using one of the plurality of uplink shared channel transmission parameters which is associatedwith the  the second bandwidth part 
the processor, in operation, deactivates the remaining parts which the user equipment has not selected and activated.
9.	(Currently Amended) The target base station according to claim 4, wherein the handover request acknowledge message additionally includes:
a plurality of different random access transmission parameters each associated with a different one ofbandwidth parts including at least the first bandwidth part and the second bandwidth part; and
the processor, in operation, controls the transceiver to reserve random access message transmissions using all of the plurality of random access transmission parameters which are associated parts; and
wherein 
the plurality of random access transmission parameters comprise at least one or more of:
	a random access preamble sequence, transmitted with the random access message, and
	time and frequency of radio channel resources, to be used by the user equipment when transmitting the random access message to the target base station; and
wherein, 
in case the handover request acknowledge message additionally includes  the plurality of different random access transmission parameters e
the transceiver, in operation, additionally receives from the user equipmentthe random access messagewith the first bandwidth part or the second bandwidth part selected and activated by the user equipment; and 
the processor, in operation, deactivates the remaining parts which the user equipment has not selected and activated. 
10.	(Currently Amended) The target base station according to claims 4, wherein the handover request message additionally includes: 
information regarding at least a third bandwidth part and a different fourth bandwidth part which are configured for the user equipment in the source base station; and
the handover request message additionally includes:
	information regarding the activatedor the activated fourth bandwidth part in the source base station; and 
wherein 
the processor, in operation, configures, for the user equipment, the first bandwidth part and the second bandwidth part, in the transceiver, based on the third bandwidth part and fourth bandwidth part, respectively; and 
the bandwidth part index indicates the bandwidth part which is the same as the third bandwidth part or the fourth bandwidth part previously activated 
11.	(Currently Amended) A method for performing a handover procedure of a user equipment in a mobile communication system from a source base station to a target base station, 
receiving at the user equipment from the source base station a handover command message including a bandwidth part index indicative of a first bandwidth partor a second bandwidth part different from the first bandwidth part within a cell bandwidth of the target base station, wherein the target base station is configured for the user equipment with at least the first bandwidth part and the second bandwidth part; and 
upon reception of the handover command message, the user equipment activating the second bandwidth part indicated by the bandwidth part index, and communicating, over the activatedthe activated second bandwidth part, with the target base station as part of the handover procedure;

wherein the bandwidth part index is selected by the target base station that receives a traffic status of the user equipment, the traffic status of the user equipment indicated in a handover request message from the source base station to the target base station, and the selected bandwidth part index is transmitted in a handover request acknowledge message from the target base station to the source base station and
wherein the handover command message includes a specific sequence of information, and the bandwidth part index to activate the first bandwidth part or the second bandwidth part is included at a specific position in the specific sequence.
12.	(Currently Amended) A method for a target base station to perform a handover procedure of a user equipment in a mobile communication system from a source base station, 
receiving at the target base station from the source base station a handover request messagewhich includes a traffic status of the user equipment and which includes information regarding the capability of the user equipment to communicate with the target base station over a first bandwidth part and a second bandwidth part different from the first bandwidth part within a cell bandwidth of the target base station; and
upon reception of the handover request message, the target base station selecting a bandwidth part index indicative of the first bandwidth part or the second bandwidth part, configuring for the user equipment at least the first bandwidth part and the second bandwidth part, and transmitting to the source base station a handover request acknowledge message,  which includes the selected bandwidth part index;

wherein the bandwidth part index received by the source base stationis transmitted in a handover command message from the source base station to the user equipment the first bandwidth part or the second bandwidth part corresponding to the bandwidth part index, and
wherein the handover command message includes a specific sequence of information, and the bandwidth part index to activate the first bandwidth part or the second bandwidth part is included at a specific position in the specific sequence.


Allowable Subject Matter

Claims 1, 3-12 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 05/02/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA 3096830 A1 - METHOD FOR CONTROLLING ACCESS OF TERMINAL IN COMMUNICATION SYSTEM
3GPP TSG-RAN WG1 #91 R1-1720692 URLLC DL pre-emption and UL suspension indication channel design Reno, Nevada, US  November 27 – December 1, 2017 
3GPP TSG-RAN WG2 Meeting #100 R2-1801270 BWP configuration during handover Vancouver, Canada, Jan 22th – 26th, 2018
3GPP TSG RAN WG1 #91 R1-1720693 Open Issues on BWP Reno, NV, USA, November 27th – December 1st 2017


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647